1 of 2

—- 7 $" £ ~ eee é ~
Caps Fr-B0176-BMS— Doguipent 4-1 Filed 12/04/18 Page 1 of 23

, ' ZZ2al vw. FEL?

CLOSED

U.S. District Court
Western District of Oklahoma[LIVE] (Oklahoma City)
CRIMINAL DOCKET FOR CASE #: 5:16-mj-00176-BMJ-1

Case title: United States of America v. Search
Warrant

Date Filed: 06/09/2016
Date Terminated: 06/20/2016

 

Assigned to: Magistrate Judge
Bernard M. Jones

Defendant (1)

Search Warrant

In the Matter of the Search of
Premises located at 7820 East
State Highway 9, Norman, OK
73026

TERMINATED: 06/20/2016

8
Pending Counts

None

Highest Offense Level

(Opening)

None

Terminated Counts
None

Highest Offense Level
Terminated

None

Complaints
None

Disposition

Disposition

Disposition

 
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 2 of 23

Plaintiff

United States of America represented by Robert D Gifford , II
Gifford Law PLLC
PO Box 2682
Oklahoma City, OK 73101-2682
405-778-4647
Fax: 877-295-0287
Email:
robert.gifford@giffordlawyer.com
, LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

 

Date Filed | # | Docket Text

 

 

06/09/2016 | 1 |APPLICATION AND AFFIDAVIT by United States of America
as to Search Warrant. (dl) (Entered: 06/09/2016)
06/20/2016 3 |Search and Seizure Warrant Returned Executed on 6/10/2016

 

 

 

in case as to Search Warrant (dl) (Entered: 06/20/2016)

 

2 of 2

 
a

Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 3 of 23

Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 1 of 13

AO 106 (Rev. 04/010) Application for Search Warrant

 

 

 

  

8
| UNITED STATES DISTRICT COURT
for the ;
WESTERN DISTRICT OF OKLAHOMA
In the Matter of the Search of )
(Briefly describe the property to be search )
Or identify the person by name and address) ) Case No: M-16- / FC -~-BMSJ
)
Premises located at } z a .
7820 East State Highway 9, ) - i E Ee D
Norman, OK 73026 )
JUN 9 9 2016
APPLICATION FOR SEARCH WARRANT . :
GARMELITA REEDER
U8, BIST. COURT, W BIST. OKLA.
I, H. Cris Lang, a federal law enforcement officer, request a search warrant an¢ sndernonali.okponliey ds

 

I have reason to believe that on the following property (identify the person or describe property to be searched and give its
location). .

Premises, located 7820 East State Highway 9, Norman, OK 73026 as more fully described in “Attachment
A,” which is attached and incorporated by reference herein.

Located in the (Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):
'
See “Attachment B,” which is attached and incorporated by reference herein. \
The basis for the search under Fed. R. Crim.P.41(c) is(check one or more):
Bi evidence of the crime;
Li contraband, fruits of crime, or other items illegally possessed:

& property designed for use, intended for use, or used in committing a crime;
& a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Codes Sections Offense Descriptions
18 ULS.C. § 1589(3) Obtaining the labor or services of a person by
Means of abuse or threatened abuse of law or
legal process.

The application is based on these facts:

See attached Affidavit of Special Agent H. Cris Lang, Federal Bureau of Investigation (FBI), which is incorporated by
reference hereip.

' & Continued on the attached sheet(s).
1) Delayed notice of [No. of Days] days (give exact ending date if more than 30 days) is requested under, 18

U.S.C. § 3103a, the basis of which is set forth on the attached Ye.
7 eT .

H. Cris Lang
Special Agent, FBI

's signature
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 4 of 23
, Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 2 of 13

Sworn to before me and signed in my presence.

Date: te | & J vee . CTR. sn

Judge’s signature nee ‘

 

8 :
City and State: Oklahoma City. Oklahoma BERNARD M. JONES. U.S. Masistrate Judge

 

Prinied name and title
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 5 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 3 of 13

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, H. Cris Lang, being first duly sworn, hereby depose and state as

follows:
INTRODUCTION AND AGENT BACKGROUND

1. I have been employed as a Special Agent of the FBI since March
1998. As a Special Agent, I am authorized to investigate violations
of the laws of the United States and to execute warrants issued
under the authority of the United States.

2. Iam conducting an investigation of Rany Kchao, of Norman, ~
Oklahoma, for his activities as it relates to forced labor.

3. I submit there is probable cause to believe Kchao has knowingly
obtained the labor or services of a person by means of abuse or
threatened abuse of law or legal process, in violation of 18 U.S.C. §
15898).

4, Iam submitting this affidavit in support of a search warrant

: authorizing a search of the location, to include computer(s),
computer equipment, cellular telephones, listed in Attachment A, for
the person and items that may be used in bringing a victim to the
United States and being compelled to work against their will as
specified in Attachment B hereto, which items constitute
instrumentalities, fruits, and evidence of the foregoing violations.
Pursuant to the authorities of this Court and Rule 41 of the Federal

Rules of Criminal Procedure, I am requesting authority to search
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 6 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 4 of 13

the location listed in Attachment A, for the person and items

specified in Attachment B, and to seize the person and items listed

in Attachment B as instrumentalities, fruits, and evidence of the
aforementioned crimes.

5. Since this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact
known to me regarding this investigation. I have set forth only the
facts that I believe are necessary to establish probable cause to

support the issuance of a search warrant.
TRAFFICKING STATUTES

6. Title 18, Chapter 77, contains a number of different criminal |
statutes prohibiting various forms of compelled or coerced labor,
services, or commercial sex. The statutes passed in the post-civil
war era are sometimes referred to as Involuntary Servitude and
Slavery crimes. The remaining statutes were passed as part of the
Trafficking Victims Protection Act of 2000.

A, Involuntary servitude and slavery statutes

7. | The involuntary servitude and slavery statutes, codified at 18 U.S.C.
§§ 1581-1584 (2000), include § 1584's prohibition against
involuntary servitude, § 1581's prohibition against peonage, and §
1583's prohibition against enticement into slavery. These statutes
have been interpreted by the Supreme Court in United States v.
Kozminski, 487 U.S. 931, 952 (1988), to require very specific forms of
coercion limited to physical force or restraint, threats of physical

§ force or restraint, or threats of legal coercion tantamount to

incarceration. The involuntary servitude statute requires proof that
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 7 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 5 of 13.

a person was held in service to another for a term through one of
these prohibited means of coercion. The peonage statute requires
proof of all of the elements of involuntary servitude plus proof that
the servitude was tied to the discharge of a debt.

B. Trafficking Victims Protection Act statutes

8. The main provisions of the Trafficking Victims Protection Act

(TVPA) are the forced labor statute, 18 U.S.C. § 1589(2000), and the

sex trafficking statute, 18 U.S.C. § 1591(2006). Both of these

statutes criminalize broader forms of coercion than those prohibited ,

under the older, involuntary servitude and slavery statutes and

include threats of nonphysical harm as well as threats of harm to

third persons.

9. Section 1589 prohibits the obtaining of labor or services by any of
three means:

a. by threats of serious harm to or physical restraint of any
person;

b. by means of a scheme, plan, or pattern intended to cause the
person to believe that they. or another would suffer serious
harm or physical restraint if they did not perform such

' services; or,

c. by means of the abuse or threatened abuse of law or legal
process.

10. To convict a defendant of forced labor, the government must
prove that a defendant knowingly used one or more of these means
to provide or obtain the labor or services of another person. The term

"serious harm" under this statute encompasses physical and
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 8 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 6 of 13

nonphysical types of harm and the statute by its terms applies to

s threats toward third persons, such as a victim's family members.

11. The TVPA contains additional criminal provisions including, 18
U.S.C. § 1592 (2000), which prohibits the withholding of
identification documents in connection with a trafficking offense, 18
U.S.C. § 1590 (2000), which prohibits trafficking a person into
servitude, and 18 U.S.C. § 1594(2000), which makes an attempted
violation of Chapter 77 punishable to the same extent as a

completed violation.
PROBABLE CAUSE

12. OndJune 1, 2016, the Oklahoma City Field Office of the Federal
Bureau of Investigation received information from the United States
Department of Labor (DOL), Assistant District Director Mike
Lonesky regarding possible human trafficking activity at Norman,
Oklahoma.

13. According to Mr. Lonesky, DOL investigators interviewed
Beverly Marlow. Ms. Marlow had been previously employed at the
Whispering Pines Inn Bed and Breakfast (formally known as the
Whispering Pines Inn) located at 7820 East State Highway 9,
Norman, Cleveland County, Oklahoma, within the Western District '
of Oklahoma. While working there, Ms. Marlow sustained an on the
job injury and has not worked there since December 2015.

14. Ms. Marlow provided a written statement to DOL investigators.
Based on Ms. Marlow’s statement, the owners of the Whispering
Pines Inn Bed and Breakfast were identified as Rany Kchao and his
wife Thavory Kchao (referred to as Terry). The Kchaos are from
Cambodia. Approximately two years ago, a Cambodian female by
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 9 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 7 of 13

the name of At Toem, also known as Srey, traveled to the United
States to work for the Kchaos at the Whispering Pines Inn Bed and
Breakfast. According to immigration documents, Toem is not
related to the Kchaos.

15. The Kchaos sponsored Toem’s immigration petition, and made

her sign a promissory note for $8,000.00. The Kchaos told Toem

that it would take her three years for her to pay offthe note. The |
$8,000.00 was for her passage to the United States and payment to
her family in Cambodia. Based on a preliminary review by the

Department of Labor investigator, Toem should have received

approximately $80,000.00 in wages to date based upon her working

at a minimum wage rate for the seven days a week, 14-15 hour work
days she has been working.

16. According to Ms. Marlow, the Kchaos maintain all of the original
identification documents of Toem (to include immigration
documents), and do not allow Toem to have access to them. Toem is
allowed to keep a copy of the Resident Card and the I-134 (Affidavit
of Support).

17. Toem told Ms. Marlow that she was told that she had won a
lottery to come to the United States. Toem works seven days per
week at the Whispering Pines Inn Bed and Breakfast, and often
working from 7:00 a.m. until 9 or 10:00 p.m. However, Ms. Marlow
never saw Toem receive wages from the Kchaos. The Kchaos hold
Toem’s visa and other forms of identification, and do not permit
Toem to leave the premises unless she is with Thavory or Rany
Kchaos. Toem speaks limited English, and lives with the Kchaos in

their house in a room with Thavory’s mother. Toem is afraid of
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 10 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 8 of 13

Thavory Kchao, and Ms. Marlow has seen Thavory Kchao being
: emotionally cruel to Toem. On at least one occasion Thvory Kchao
hit Toem with a towel, because a guest had stolen a towel.

18.  Toem has a cellular telephone, and Ms. Marlow communicates
with Toem through hand motions, some English, texting, and e-
mails. In January 2016, Toem sent a text to Ms. Marlow in which
she wrote, “Grandma why do I they look down on me? I’m alone.”

19. In another text sent in January, 2016, Toem wrote, “Am I stupid?
Grandma pa. Why they always say like that. It was make me hurt
my heart and my mind. I try save money to them. I will leave.”

20. Onone occasion Ms. Marlow took Toem on a short trip to a local
lake without the Kchao’s knowledge. Toem was extremely nervous
about being caught by the Kchaos.

21. Toem gave birth to a girl in May 2015. Ms. Marlow understands

° from Toem that she was forced to give the baby up for adoption.
Toem would not discuss the baby’s father’s identity. Toem seemed

upset about giving up her baby.

LOCATION TO BE SEARCHED AND THINGS TO BE SEIZED

 

22. Itis requested that a warrant for the search of the premises
known as the Whispering Pines Inn Bed and Breakfast located at
7820 East State Highway 9, Norman, Cleveland County, Oklahoma,
within the Western District of Oklahoma, to include both the
business and the owner’s residence for the natural person of At
Toem, immigration documents regarding At Toem, employment
documents regarding At Toem, computer records/data of the same

* (including cell phone) and adoption documents regarding the child of
At Toem.
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 11 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 9 of 13

23. Based on the foregoing to include excessive work schedule, lack of
just pay, the mental abuse, the withholding of
Immigration/Identification documents, and the exploitation of an

$8,000.00 promissory note from 2015, I request that the court issue

the proposed search warrant.

Respectfully submitted,

Yio

H. CRIS LANG
Special Agent, Federal Bureau of Investigation

Subscribed and sworn to before me
on June 9, 2016:

“OHO ww. SL

BERNARD M.JONES
United States Magistrate Judge
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 12 of 23
Case 5:16-mj-00176-BMJ Document 1 Filed 06/09/16 Page 10 of 13
ATTACHMENT A
LOCATION TO BE SEARCHED

5 7820 East State Highway 9, Norman, OK 73026
 caweamemam oo cland County, Western District of Oklahoma _

 

 
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 13 of 23
Case 5:16-mj-00176-BMJ Document 1 Filed 06/09/16 Page 11 of 13

ATTACHMENT A
LOCATION TO BE SEARCHED

The premises known as the Whispering Pines Bed and Breakfast is located at 7820 East
State Highway 9 in Norman, off of State Highway 9, between SE 72™ and SE 84" Ave.
The search is to include both the business and the owner’s residence for the natural

person of At Toem.

 
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 14 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 12 of 13

ATTACHMENT A
LOCATION TO BE SEARCHED

£

The property sits on approximately 19.5 acres and has many structures on the premises.
The primary focus is to be in the main building (bed and breakfast), which includes the
office, and the residence of At Toem.

 
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 15 of 23
Case 5:16-mj-00176-BMJ Document1 Filed 06/09/16 Page 13 of 13

ATTACHMENT B

ITEMS TO BE SEIZED

1. Items of personal property that tend to identify the person(s) in residence,
occupancy, control, or ownership of the premises that is the subject of this

# warrant, including but not limited to canceled mail, deeds, leases, rental
agreements, photographs, personal telephone books, diaries, utility and telephone
bills, statements, identification documents, locks and keys;

2. Documents indicating travel in interstate commerce, to include airline tickets,
notes and travel itineraries; airline schedules; bills; charge card receipts; hotel,
motel, and car rental statements; correspondence with travel agencies and other
travel-related businesses; airline, rent-a-car, and hotel frequent flier or user cards
and statements; passports and visas; telephone bills; photographs of foreign
locations; and papers relating to domestic and international travel;

3. Photographs of associates;

4. Computers and stored electronic data containing business and financial records;

' 5. Cellular telephones with numbers stored within and their associated records;

6. Any electronic devices with numbers stored within and their associated records;

7. Immigration documents regarding At Toem;

8. Employment documents regarding At Toem;

9. Adoption documents regarding the child of At Toem; and

10. The person of At Toam
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 16 of 23

Norman Bed And Breakfast Owner '
Accused Of Keeping An Indentured Servant

Posted: Jun 14, 2076 G11 PM CDT Updated: jun 74, 2076 O11 PM CDT

Ke sais
vin

as
*
— aa

BY JESSICA HOLLEY BIO EMAIL ve

fs

NORMAN, Oklahoma - A Norman bed and breakfast is now under investigation by the FBI
after claims surfaced that they were keeping an employee as an indentured servant.

Investigators said the owners payed for the Cambadian woman to come to America, in
return she would work off her debt.

Federal investigators said the Cambadian woman worked at the bed and breakfast for the
past two years, working 14 to 15 hours a day and never received a paycheck.

Tucked back in the trees off Highway 9 in Norman sits the Whispering Pines Bed and
Breakfast.

The popular wedding venue is now the center of a FBI investigation.

-The investigation began when a former employee. reported another housekeeper was not —
being paid and was forced to work long hours ail white pregnant.

qt
Investiaators recently searched the oravertv. seizina a number of itams include

Oklahoma’s Own f¥ESten UO begin Send Us News Tips | | Gontact Us Us
News Weather Sports Video Recipes Share Lifestyle Community Contests

 

 

The owners told the woman it would take her "three year to pay off the note.”

Though by the U.S. Department of Labor's calculation, even if she was making minimum
wage, the woman "should have received approximately $80,000" based on the hours she
worked.

Investigators said the woman was "forced to give her baby up for adoption" and the
owners kept “all the original identification documents.”

Court records show the former employee told investigators the owners were "emotionally
cruel to [the woman]" and one time hit her with a towel because a guest had stolen.a |
towel.

News 9 spoke with one of the bed and breakfast owners who said there's more to the
story.

“The true story will come out later. But this one, | don't want to say anything yet, because
| need to contact a grandfather and pull out the whole file. That's the true story,” a
Whispering Pines Bed and Breakfast owner said.

The FBI continues to build a possible human trafficking case against the bed and
breakfast owners.

Some of the information in this news story may have been provided by law enforcement with the request News
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 17 of 23

LIVEEVENT &

Donald Trump town hall (/news/nation-world/gop-frustrations-with-trump-mount-as-allies-weigh-options-08-04-2016)

FOX 7 <{’ Q

f w

2611 shares tweet now!

in  (mailto:?
(https://www.linkedin.comshmEAAwéeolink%20for%
mini=true&url=http://okcfox.bechéareaws/‘ealdidsormar
bed-and-breakfast- — under-investigation-for-
under-investigation-for- human-trafficking)
human-
trafficking&title=&summary=&source=)

Norman bed and breakfast under investigation for human
trafficking

BY AUSTIN PRICKETT | TUESDAY, JUNE 14TH 2016

 

The owners of Whispering Pines Bed and Breakfast in Norman are under investigation for human trafficking. (KOKH)

f yw

2611 shares tweet now!
Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 18 of 23

in MZ (mailto:?
(https://www.linkedin.conmshpreAAKRGlink%20for% 20you&body=You%20should%20read%20this!%O/
mini=true&url=http://okcfox.bechAravs/baldidabrman-
bed-and-breakfast- —_ under-investigation-for-
under-investigation-for- human-trafficking)
human-
trafficking&title=&summary=&source=)

The owners of a Norman bed and breakfast are accused of having an indentured servant from Cambodia.

An application for a search warrant filed in federal court shows an investigation into forced labor and human trafficking began June 1 into
Rany Kchao and Thavory Kchao, owners of Whispering Pines Inn and Bed and Breakfast, 7820 E. SH 9.

’ 7820 E State Hwy 9
‘ S2UES Hew 9, Norittan, Gh

SORRY

   

cogle imager mimabiens:

A former employee of the bed and breakfast told authorities that the Kchaos are from Cambodia and approximately two years ago a
woman came from Cambodia to work for the couple at the inn. An investigation shows that the Kchaos sponsored the woman's
immigration petition and made her sign a $8,000 promissory note.

The Kchaos allegedly told the woman it would take her three years to work off the money. A Department of Labor investigator shows that
based on minimum wage the woman should have made $80,000 for the work she performed over three years.

The witness also told authorities that the Kchaos maintain all of the Cambodian woman's identification documents and do not allow her
access to them. The woman reportedly works seven days a week at the inn and is not allowed to leave without the Kchaos. The woman also

had a child and was allegedly forced to give it up for adoption.

The Kchaas also allegedly beat the woman with a towel when a guest had stolen a towel.

No charges have been filed at this time.
 

Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 19 of 23

THE OKLAHOMAN You're viewing an article from The Oklahoman's newsroom. Print subscribers have Full Access toa premium experience at Oklahoman.com.

Norman inn being investigated after report of Cambodian

woman held as indentured servant

oy by Brianna Bailey » Published: June 14,2016 - Updated: Jun 14, 2016

NORMAN — A Norman bed-and-breakfast is under
investigation for allegedly keeping a Cambodian
woman as an indentured servant after paying for her
passage to the United States,

The woman, a worker at Whispering Pines Inn, 7820 E
State Highway 9, allegedly was subjected to mental

   

5 E z
ve Whispering Pines Inn in southeast Norman i: indeér investigation
ralleged human trafficking. [Facebook]

abuse from her employer and forced to give a child up
for adoption after she became pregnant while working
at the bed-and-breakfast, according to an application
or a search warrant filed in U.S. District Court for the Western District of Oklahoma.

‘BI agents raided the bed-and-breakfast last week in search of evidence of human trafficking in
onnection with the case.

‘he owners of Whispering Pines, husband and wife Rany and Thavory Kchao, sponsored the
voman's immigration to the United States, according to the court filing. In exchange, the
voman signed a promissory note for $8,000 that included payment to her family and travel
xpenses, according to the application for a search warrant.

&

A receptionist who answered the telephone at
Whispering Pines on Monday said the Kchaos would
have no comment on the investigation.

The Kchaos told the Cambodian woman she would
have to work three years to pay off the $8,000, but
after working at Whispering Pines 14 to 15 hours a day,

 

seven days a week, she should have received about
$80,000 in wages, according to the search warrant
pplication.

\nother former employee at Whispering Pines reported the Cambodian woman's treatment to

uthorities after learning the foreign worker received no wages and appeared to be afraid of the
«chaos.

‘he Cambodian woman gave birth to a girl in May 2015, but told her co-worker that she was
orced to give the baby up for adoption.

“Sy

ADVERTISEMENT

Related Articles

Norman inn's owners deny keeping woman as
indentured servant

Related Videos

Whispering Pines owner
speaks out.

See All Ads
oe Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 20 of 23

[The Cambédian woman] would not discuss the baby’s father's identity ... seemed upset about
iving up her baby," the search warrant application claims.

‘ELATED: Norman inn's owners deny keeping woman as indentured servant >

\lthough the. Cambodian ‘woman spoke only limited English, the former employee struck up a-
riendship with her, using hand signals, email and text messages to communicate.

“he Kchaos would not let the Cambodian woman have access to her immigration documents
nnd did not allow her to leave the 19-acre bed-and-breakfast compound in southeast Norman
m her own, the former co-worker told authorities.

“he Cambodian woman called her co-worker “Grandma" in text-message exchanges and
omplained of abuse and isolation at the hands of their employer.

Grandma why do I they look down on me? I'm alone,” the Cambodian woman wrote in one
ext.

Am I stupid? Grandma pa. Why they always say it like that," the Cambodian woman wrote in
nother text. "It will make me hurt my heart and my mind. I try save money to them. I will
eave."

VIDEO: Whispering Pines ‘In an affidavit contained with the search warrant
es owner speaks out. ° application, FBI Special Agent H. Cris Lang described
Thavory Kchao's behavior toward the Cambodian
woman as "emotionally cruel."

On at least one occasion, Thavory Kchao hit ... (the Cambodian woman) with a towel, because
. guest had stolen a towel," Lang wrote.

‘BI Special Agent Terry Weber said he could not comment on the matter because the
nvestigation into Whispering Pines was ongoing.

Yo criminal charges have been filed in the matter.

-he case was initially investigated by the U.S. Labor Department, which later handed the
natter over to the FBI, according to the search warrant application.

‘uan J. Rodriguez, a Labor Department spokesman, said the agency i is not currently involved in
he investigation.

‘< Brianna Bailey . wv

  

Brianna Bailey has lived in Idaho, Germany and Southern California, but Oklahoma is her adopted
=, Jza home. She has a bachelor's degree in Journalism... read more >

“

Subscribe to NewsOK's Business Headlines

Email address - Subseribe Delivered: Wednesday BD view sapzple
wo Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 21 of 23

Norman bed and breakfast being investigated for
forced labor

POSTED 1:01 PM, JUNE 14, 2016, BY ABBY BROYLES, UPDATED AT 06:18PM, JUNE 14, 2016

Norman Bed and Breakfast Investigation

 

NORMAN, Okla. - Federal investigators are looking into whether the owners of a Norman bed and breakfast
forced a woman to work against her will - and even give up her baby.

It wasn't until another employee's case with the Department of Labor that the allegations came to light.
The woman is from Cambodia and came to work for the bed and breakfast two years ago.

Since that time, she reportedly worked 14-15 hour days, even while she was pregnant, and hasn’t made a
dime. ,

Just off Highway 9 in Norman, the Whispering Pines Bed and Breakfast looks peaceful and serene.

But. for one woman who spent her davs and nights there. it seemed to be much more like a nightmare.
The Departmen€eseabdiGsaiit OX CarRbGai aR ORSERAT KhoWwrh: deg a9/ sR 1298 %n4A©$86,000 for all the

housekéeping’work she’s done.

But, a former employee told investigators she never saw the owners pay Srey.

“{t’s difficult to tell how this person actually came in.” said immigration law attorney Doug Stump.
Stump said something doesn't add up.

The owners, Rany and Terry Kchaos, sponsored Srey’s immigration petition but made her pay them $8,000,
telling her “it would take her three years for her to pay off the note.”

But, Srey was also told she won a lottery to come to the U.S.

“If it was the diversity Visa program as alleged in the affidavit, there’s no need for continued employment by
the foreign national,” Stump said.

That’s why the Department of Labor called the FBI.

Agents raided Whispering Pines and seized cell phones, financial records and Srey’s immigration,
employment and adoption documents.

The former employee told investigators Srey had a baby girl in May 2015 and was very upset when the
owners made her give-up her daughter for adoption.

Court records show Srey was not allowed to leave the grounds there unless she was with the owners.

~ These are all things federal prosecutors will take a look at as they decide whether to build a case for human
trafficking.

t

“| think, in this particular case, if they can show this person was brought in through duress or false promises
and was forced to work 60 hours a week for less than minimum wage, | think it’s going to fall to that level.”
Stump said.

We're told Srey is in a safe home while the investigation continues.
The owners have not been charged with a crime at this point.

They were not on the property when our crews were there Tuesday.
| TD) & Ply lll lee
Ra ec

KF nets LS bAAAC SD
|
i!

Case 5:16-mj-00176-BMJ Document 4-1 Filed 12/04/18 Page 23 of 23

Bil

2

73102 R2305K131 565-90

 

 

 

 

 

 

Weer  )/OZ2,)
BEGG CAT
